UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7598


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JOHNNY TAYLOR SMITH,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:09-cr-00001-JLK-1)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny Taylor Smith, Appellant Pro Se. Ronald Andrew Bassford,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny Taylor Smith appeals the district court’s order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,    we    affirm    for   the

reasons stated by the district court.             United States v. Smith,

No. 4:09-cr-00001-JLK-1 (W.D. Va. Dec. 1, 2011).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before    the    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2